Citation Nr: 0324585	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  01-06 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to June 1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a psychiatric 
disability.  

The veteran's claim was previously before the Board in 
February 2003.  At that time, the Board found that new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for a psychiatric 
disability.  The Board then undertook additional development 
pursuant to 38 C.F.R. § 19.9(a)(2).  The matter is now ready 
for appellate disposition.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  Paranoid schizophrenia is related to the veteran's period 
of active duty service.


CONCLUSION OF LAW
Paranoid schizophrenia was incurred in service. 38 U.S.C.A. 
§§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable disposition of the issue resolved in 
this determination, the Board finds that further development 
under the Veteran's Claims Assistance Act of 2000 (VCAA) 
and/or previously existing law is not necessary. 

Laws and regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service. See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). When a veteran 
seeks service connection for a disability, due consideration 
shall be given to the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the veteran served, the veteran's military records, and 
all pertinent medical and lay evidence. See 38 U.S.C.A.
§ 1154; 38 C.F.R. § 3.303(a). 

Analysis

The veteran essentially contends that he is entitled to 
service connection for a psychiatric disability, specifically 
paranoid schizophrenia.  He asserts that he first suffered 
from a mental health disorder in service.  He indicated that 
military doctors told him that he had depression and paranoid 
schizophrenia.

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records; his contentions; VA hospitalization and 
outpatient treatment records dated between 1982 and 2002; 
private medical records from Gary Community Mental Health 
Center, Tri City CCMHS, and St. Catherine Hospital; lay 
statements; a 1990 RO hearing conducted in conjunction with a 
previous claim of entitlement; and the July 2003 Report of VA 
Examination.  Based on the evidence delineated above, the 
Board finds that entitlement to service connection for 
paranoid schizophrenia is warranted.
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  Rather, the Board's analysis below will focus 
specifically on the evidence that supports the veteran's 
claim.  

In this regard, service medical records reveal that the 
veteran was seen inpatient at social work service for mental 
evaluation in May 1979.  The veteran was found to have 
slowness of thought, loosening of association, and incoherent 
speech due to stuttered speech.  The veteran was discharged 
from service in June 1979.

Private medical records from St. Catherine Hospital dated 
between 1981 and 1990 indicate the veteran first sought 
treatment in January 1981 for depression.  In December 1981, 
he was treated for psychotic depression.  The veteran was 
additionally diagnosed with chronic schizophrenia and 
paranoid type schizophrenic reaction.

VA hospitalization records dated in January 1982 indicate 
that they were hospitalizing the veteran for the first time 
due to psychiatric reasons.  He presented with feelings of 
depression and having some suicidal ideation.  The veteran 
complained of auditory and visual hallucinations.  He was 
diagnosed with paranoid schizophrenia.  

Private medical Records from Gary Community Mental Health 
Center dated between 1985 and 1988 indicate the veteran was 
repeatedly diagnosed with chronic paranoid schizophrenia.  
Treatment notes from Tri City CCMHS indicate the veteran was 
treated for depressive symptoms, anxiety neurosis, 
hallucinations, and delusions in 1981.

VA outpatient and hospitalization records dated between 1990 
and 1995 reveal the veteran sought further treatment for 
paranoid schizophrenia.  In May 2000, the veteran was again 
hospitalized for schizophrenia.  It was noted that he had 
symptoms since 1979.  VA outpatient treatment records dated 
in March 2002 indicate the veteran had schizophrenia, which 
appeared to have begun while he was in the military.

Finally, in July 2003 the veteran was afforded a VA 
examination.  The examiner reviewed the veteran's claims 
folder, to include his service medical records and post-
service treatment.  The veteran was diagnosed with severe 
chronic paranoid schizophrenia.  The examiner opined that it 
was as least likely as not that schizophrenia originated 
while the veteran was in service.  Specifically, the examiner 
stated "[i]t appears as if [the veteran] is suffering from 
paranoid schizophrenia, which does have its roots while he 
was in active duty in the military." 

Therefore, resolving all reasonable doubt in favor of the 
veteran, and based on the aforementioned evidence, 
specifically, the nexus opinion provided by the July 2003 VA 
examiner, service connection is granted for paranoid 
schizophrenia.  See 38 C.F.R. §§ 3.102, 3.303. 


ORDER

Entitlement to service connection for paranoid schizophrenia 
is granted.


		
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

